Citation Nr: 0123662	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  00-02 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 (West 1991), for leukemia due to VA medical treatment, 
for accrued benefits purposes.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1151 (West 1991) for the 
cause of the veteran's death, claimed to have resulted from 
VA medical treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1945.  He died in December 1998.  The appellant is 
his widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating action of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

The preponderance of the evidence of record at the time of 
the veteran's death does not show that his leukemia was the 
result of VA treatment.  


CONCLUSION OF LAW

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151, 
for leukemia due to VA medical treatment, for accrued 
benefits purposes is not warranted.  38 U.S.C.A. §§ 1151, 
5103A, 5121 (West 1991 & Supp. 2001); 38 C.F.R. §§  3.358, 
3.800, 3.1000 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran underwent a bone marrow study in May 1993.  At 
that time his clinical history was notable for 
leukocytopenia, anemia, and vasculitis.  Following the study 
the pathological diagnosis was that the veteran had a 
moderately hypercellular bone marrow with myeloid 
hyperplasia.  The pathology slides were then shared with 
another VA Medical Center who concurred in the diagnosis.  
The second center, however, offered differential diagnoses of 
myelodysplasia, other toxic injury, or partially treated 
megaloblastic anemia.

VA outpatient treatment records dated in February 1995 noted 
that the veteran presented with vasculitis syndrome.  He was 
started on Methotrexate in order to wean off Prednisone.  
Records from February 1995, also note a three year history of 
giant cell arteritis.

A June 1995 chart entry noted that the veteran had developed 
an ulceration secondary to Methotrexate.  It was later noted 
that the veteran had developed ulcers in his mouth while 
being treated with Methotrexate in June 1995.  It was 
suggested that the Methotrexate be stopped until the ulcers 
healed, and thereafter resumed.  

In July 1995, the veteran submitted a claim for compensation 
pursuant to 38 U.S.C.A. § 1151.  He contended that he had 
developed leukemia due to an overdose of Methotrexate, 
administered to him during VA treatment in 1995.  In October 
1995, the RO denied the veteran's claim; thereafter, he 
perfected an appeal to the Board.  

A February 1996 chart extract included a diagnosis of 
myeloproliferative disease, secondary to Methotrexate.  Bone 
marrow studies that month diagnosed a hypercellular bone 
marrow with increased numbers of blasts, consistent with a 
drug effect or myelodysplasia.

In April 1996, the veteran presented testimony before the RO 
that VA Medical Center physicians had informed him that the 
chemotherapy he underwent would stop the production of red 
blood cells.  The veteran further alleged that VA health care 
providers failed to inform him that methotrexate would "eat 
up" his red blood cells and damage his bone marrow.

The veteran was afforded a VA examination in June 1996 which 
yielded diagnoses of myeloproliferative disease secondary to 
Methotrexate, chronic lymphocytic leukemia, and 
myelodysplasia. 

In an October 1996, a VA physician reported that Methotrexate 
use rarely can be associated with myelodysplasia and would 
only occur after many years of exposure to the drug.  

By October 1, 1996, the veteran was noted to be allergic to 
Methotrexate.

In a November 1996 response to the RO's request for an 
opinion, a VA physician reviewed the veteran's pertinent 
history, noting that he had been under treatment for a 
vasculitis syndrome since 1992, and that he was initially 
treated with steroid and subsequently Methotrexate.  Several 
bone marrow examinations at that time showed anemia and 
leukopenia which suggested myelodysplasia.  In 1996, bone 
marrow testing revealed a myeloproliferative disorder with a 
clinical impression of chronic myelonumocytic leukemia as a 
form of a myeloproliferative disorder.  The physician 
indicated that Methotrexate has bone marrow myelodepressive 
effects which are expected and monitored.  It was noted, 
however, that when the Methotrexate was stopped, the 
veteran's blood counts improved.  The more permanent bone 
marrow damage (myelodysplasia) occurs usually after a long 
exposure to the drug, typically years.  As such, this 
examiner concluded, it was likely that the Methotrexate 
contributed to the temporary effects on the veteran's red 
blood production, but unlikely to have caused his underlying 
hematologic disorder.  The examiner noted that he was unable 
to determine how long the veteran had received the 
Methotrexate.

In April 1997, the veteran was noted by a VA examiner to have 
chronic myelocytic leukemia probably due to methotrexate.  By 
September 1997, VA medical records indicate that the veteran 
was converting to acute leukemia.

The veteran and appellant appeared at a videoconference 
hearing in April 1998 and testified that several VA 
physicians had informed them that his leukemia had been 
caused by the Methotrexate.  They did not have written 
statements from any of those physicians.  

The Board reviewed the case in July 1998, but noted that 
while the November 1996 VA medical opinion did not support 
the veteran's assertion that his leukemia was related to VA 
treatment, neither did that opinion address the diagnoses 
within VA treatment records which did relate a 
myeloproliferative disease to his treatment.  The Board 
remanded the case in order to obtain an additional opinion to 
resolve the conflict in the record.  

The veteran died in December 1998 due to sepsis, due to 
neutropenia, due to myelodysplasia.

The appellant filed a claim for "cause of death" and 
accrued benefits in January 1999.  


II.  Analysis

At the time of the veteran's death in December 1998, an 
appeal for compensation based on 38 U.S.C.A. § 1151 was 
pending.  After his death, the appellant pursued that appeal, 
for purposes of accrued benefits and also filed a claim for 
dependency and indemnity compensation (DIC) benefits, based 
on 38 U.S.C.A. § 1151.  

Accrued benefits are periodic monetary benefits to which an 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death and due and unpaid for a period not to exceed two 
years.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (2000).  

An accrued benefits claim is, under the law, derivative of, 
and separate from, the veteran's claims.  See Jones v. West, 
136 F.3d 1296, 1300 (Fed. Cir. 1998) (a survivor's accrued 
benefits claim derives from the veteran's having had a claim 
pending at date of death).  See also Zevalkink v. Brown, 6 
Vet. App. 483, 489-90, aff'd 102 F.3d 1236 (Fed. Cir. 1996) 
(an accrued benefits claimant basically has the right to 
stand in the shoes of the veteran and pursue his claim after 
his death). 

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death."  38 U.S.C.A. § 5121(c).  The Board notes that the 
appellant in this case met the statutory requirement by 
submitting a claim for accrued benefits in January 1999, 
shortly after the veteran's death.

The Board must determine whether the veteran, prior to his 
death, was entitled to VA benefits not previously granted 
him.  If this is the case, the veteran's widow will be 
awarded monies for those benefits.  Thus, the appellant can 
prevail on her accrued benefits claim only if it can be 
established that the veteran was entitled to periodic 
monetary benefits for leukemia as a result of VA treatment, 
based on evidence in the file at the date of his death.  

In order to avoid any misunderstanding of the governing law, 
the Board notes that the veteran filed his claim for 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 in July 1995.  The statutory law governing that claim 
provides that where it is determined that there is additional 
disability resulting from disease or injury, or aggravation 
of an injury, as a result of VA hospitalization or medical or 
surgical treatment, then compensation shall be awarded in the 
same manner as if the disability were service-connected.  38 
U.S.C.A. § 1151; see also 38 C.F.R. §§ 3.358(a), 3.800(a) 
(1995).  Under the provisions of 38 U.S.C.A. § 1151, for 
claims filed on or after October 1, 1997, benefits are 
precluded in the absence of evidence of VA carelessness, 
negligence, lack of proper skill, error in judgment, or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996).

Thus, evidence of VA carelessness, negligence, lack of proper 
skill, error in judgment, or an unforeseen event was NOT 
required for the veteran to prevail on his claim, if the 
evidence were to establish additional disability which was 
caused by hospital care, or by medical or surgical treatment.  
As the appellant, by virtue of her accrued benefits claim, is 
"standing in the veteran's shoes," the Board will consider 
her claim under the same criteria.  Zevalkink.

The evidence of record at the time of the veteran's death 
which supports the appellant's assertions consist of 
notations within VA treatment records which indicate that his 
leukemia was secondary to Methotrexate, and a diagnosis of 
myeloproliferative disease, secondary to Methotrexate, 
offered at the June 1996 VA examination.  

Evidence of record as of December 1998 which is against the 
appellant's claim consists of the VA medical opinions 
obtained in October and November 1996 which noted that it was 
unlikely that the veteran's use of Methotrexate caused his 
underlying hematologic disorder.  In offering the November 
1996 opinion, the physician reviewed the veteran's pertinent 
history and conceded that Methotrexate has bone marrow 
myelodepressive effects; however, the physician noted that in 
this case when Methotrexate was stopped, the veteran's blood 
counts improved.  In addition, more permanent bone marrow 
damage typically occurred after years long exposure to the 
drug.  

Based on a careful review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim of entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 for accrued benefits purposes.  While 
the notations within VA treatment records and the diagnosis 
noted at the June 1996 VA examination are supportive of the 
appellant's assertions, the Board finds the VA opinion 
offered in November 1996 to be more probative.  In this 
regard, the Board points out that factors to be considered in 
assessing medical evidence include the physician's access to 
the claims folder, and the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
In addition, the failure of the physicians to provide a basis 
for their opinion goes to the weight or credibility of the 
evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).

The notations within VA treatment records and the diagnosis 
offered in the VA examination report do not include any 
supporting information offered by the physician making the 
statements.  By contrast, the November 1996 opinion included 
a discussion of the veteran's pertinent history, comment on 
the known side-effects of Methotrexate and a discussion of 
how those side effects were not likely pertinent to this 
case.  The Board finds that opinion more probative.  

The Board is aware that the veteran and appellant had 
testified prior to his death that VA physicians had told them 
that his leukemia was related to the administration of 
Methotrexate; however, it is important to note that there 
were no statements from those physicians associated with the 
record at the time of the veteran's death.  Hayes v. Brown, 4 
Vet. App. 353, 360-61 (1993).  

At that date of the veteran's death, there were lay 
assertions that his condition was due to VA treatment, 
references to a relationship in treatment records, and a VA 
opinions holding that there was no such relationship and 
including additional commentary in support of that latter 
conclusion.  Although the Board observed in the July 1998 
remand that the medical evidence was in conflict, 
nevertheless, the Board must conclude that the preponderance 
of the evidence of record at the time of the veteran's death 
in December 1998 was against the claim of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151.  As the evidence 
does not establish that the veteran was entitled to periodic 
monetary benefits for leukemia and a result of VA treatment, 
based on evidence in the file at the date of his death, the 
appellant cannot prevail on her accrued benefits claim.

The Board is aware that the recent enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), (VCAA), significantly adds to and amends the 
statutory law concerning VA's duty to assist a claimant when 
processing claims for VA benefits.  With respect to a claim 
for accrued benefits, however, the Board finds that given the 
nature of such claims, additional development of the record 
is not at issue since the adjudication of this claim is based 
upon the record as of the time of the veteran's death.  Under 
these circumstances, further evidentiary development pursuant 
to the claims is not possible, and no further action is 
necessary by the Board to ensure compliance with this law.  
38 U.S.C.A. § 5103A.  


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991), for leukemia due to VA medical treatment, for 
accrued benefits purposes, is denied.



REMAND

The issues on appeal include entitlement to DIC benefits 
under 38 U.S.C.A. § 1151 for the cause of the veteran's 
death, which the appellant claims resulted from VA medical 
treatment.  She maintains that the veteran's leukemia was 
caused by the administration of Methotrexate.

The appellant filed her claim in January 1999.  As noted 
previously, with respect to claims filed after October 1, 
1997, under the provisions of 38 U.S.C.A. § 1151, benefits 
are precluded in the absence of evidence of VA carelessness, 
negligence, lack of proper skill, error in judgment, or an 
unforeseen event.  

In addition to the evidence detailed in connection with the 
appellant's claim for accrued benefits, the record also 
includes two additional VA opinions, one in support of the 
appellant's claim, one against.  Unfortunately, none of the 
opinions currently of record address the question of 
negligence.  

As the Board cannot exercise its own independent judgment on 
medical matters, further development, to include obtaining an 
opinion based on review of the entire record, is required.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As a 
determination of this case turns on the question of 
negligence, the Board finds that the opinion should be not be 
requested from any of the VA facilities at which the veteran 
was treated.  

In light of the recent enactment of the VCAA, the RO should 
invite the appellant to submit objective evidence which 
supports the medical questions related to her claim, to 
include competent evidence that VA acted carelessly, 
negligently, with a lack of proper skill, or used faulty 
judgment.  The RO should assist the appellant in obtaining 
such evidence, as appropriate.  Finally, the Board finds that 
a remand is required for compliance with the notice and duty 
to assist provisions contained within the VCAA.

At this point, the Board notes that, in addition to the 
veteran's 38 U.S.C.A. § 1151 claim, the July 1998 remand 
included issues of service connection for artery damage 
secondary to a service-connected gunshot wound of the chest, 
and left ear hearing loss.  The claim for compensation 
pursuant to 38 U.S.C.A. § 1151 for accrued benefits purposes 
was the subject of the present appeal and the appellant's 
initial claim and subsequent arguments have focused on that 
theory.  From a review of the record, however, it is unclear 
whether, in denying the claim for accrued benefits, the RO 
specifically addressed the additional accrued issues included 
in the July 1998 remand.  (See February 1999 rating 
decision.)  The Board takes this opportunity to notify the 
appellant that she should clarify whether her accrued 
benefits claim included the issues of entitlement to 
secondary service connection for artery damage, and for a 
left ear hearing loss.  If the appellant indicates that her 
claim did, in fact, include those additional issues, the RO 
is instructed to take any appropriate action.  

Thus, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate steps 
to contact the appellant in order to 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for complaints referable to 
leukemia prior to his death.  After 
securing any necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources.  The RO should also afford the 
appellant the opportunity to submit 
objective medical evidence in support of 
her claim.  If, after making reasonable 
efforts to obtain any named records, the 
RO is unable to secure same, the RO must 
notify the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

2.  After completion of the foregoing, 
the RO should refer the claims folder to 
an oncologist at a VA facility where the 
veteran did not receive treatment for 
review and determination whether it is at 
least as likely as not that his death was 
caused by negligent VA hospital care or 
medical treatment, specifically, the 
result of treatment with Methotrexate.  
The oncologist must opine whether it is 
at least as likely as not that the 
veteran's death was caused by 
carelessness, negligence, lack of proper 
skill, error in judgment or similar 
instance of fault on the part of VA, or 
that the proximate cause of his death was 
due to a not reasonably foreseeable 
event.  The oncologist must specifically 
comment on VA medical records which at 
one point link a myeloproliferative 
disease secondary to the Methotrexate, 
but which later found no relationship.  
Finally, the oncologist must specifically 
address whether the veteran was 
prescribed the proper dose of 
Methotrexate, and whether there is any 
evidence that he was predisposed to 
developing leukemia prior to beginning 
this treatment.  A complete rationale 
must be provided for all opinions 
expressed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the VCAA have been conducted 
and completed in full.  If any 
development is incomplete, including if 
the requested medical opinion does not 
include the necessary information, 
appropriate corrective action is to be 
taken.  

4.  Thereafter, the RO should review the 
appellant's claim.  If any benefit sought 
on appeal remains denied, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

5.  The RO should ask that the appellant 
clarify whether her claim for accrued 
benefits included the issues of 
entitlement to service connection for 
arterial damage, secondary to a gunshot 
wound of the chest, and left ear hearing 
loss.  If the appellant indicates that 
her initial claim did include those 
issues pending at the time of the 
veteran's death, the RO is instructed to 
take any appropriate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



